DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 11/20/20.  At this point claims 1, 14, and 20 have been amended and claims 6, 9, and 19 have been cancelled. Thus, claims 1-5, 7-8, 10-18 and 20-27 are pending in the instant application.
	The instant application having Application No.  16/150,205 has a total of 24 claims pending in the application, there are 3 independent claims and 21 dependent  claims, all of which are ready for examination by the examiner.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1-5, 7-8, 10-18, 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US PGPUB # 2016/0179378 A1) in view of Suzuki (US PGPUB # 2012/0072641 A1) and Cohen (US PGPUB # 2014/0047210 A1).

With respect to claim 1, the Kent reference teaches a method comprising:
receiving, by a file system associated with a memory system, a trim request wherein the trim request identifies a portion of a total storage capacity of the memory system from which to erase data; (paragraph 30, where in accordance with the disclosure, instead of immediately deleting the files (and removing knowledge as to blocks that belong to this file) at the time the user requests the delete, the file is renamed or moved instead. This allows the record of now unused blocks to be maintained and protected)
determining, by the file system, an unused block of the memory system in the portion of the total storage capacity indicated in the trim request; (paragraph 30, where an appropriate time may be at the next reboot, after a certain amount of ` files-to -trim` exist, or when the system is known to be less busy, so the performance impact will not be noticed by the user; and paragraph 3, where a TRIM command permits an operating system to tell the flash controller which blocks of data are no longer in use, and can be erased and reused)
sending, by the file system, a trim command to the memory system to erase the data from the unused block of the memory system. (paragraph 30, where an 
However, the Kent reference does not explicitly teach continually and periodically at pre-determined intervals (emphasis added) sending, by the file system, a trim command to the memory system to erase the data from the unused block of the memory system; and the trim request further identifies blocks storing data that is in-use and blocks storing unused data.
The Suzuki reference teaches it is conventional to have continually and periodically at pre-determined intervals (emphasis added) sending, by the file system, a trim command to the memory system to erase the data from the unused block of the memory system. (paragraph 107, where erase interval may be any interval such as a few hours, one day, or one month, and the system administrator is able to configure/modify the erase interval)
At the time of the invention was effectively filed, it would have obvious to modify the Kent reference to have continually and periodically at pre-determined intervals (emphasis added) sending, by the file system, a trim command to the memory system to erase the data from the unused block of the memory system, as taught by the Suzuki reference.
The suggestion/motivation for doing so would have been to allow configuring and modifying the erase interval in conjunction with a threshold value for determining the 
However, the combination of the Kent and Suzuki references does not explicitly teach the trim request further identifies blocks storing data that is in-use and blocks storing unused data.
The Cohen reference teaches it is conventional to have wherein the trim request further identifies blocks storing data that is in-use and blocks storing unused data. (Cohen, paragraph 30, where some storage protocols (e.g., SATA) support a " TRIM" command that enables host device 180 to designate blocks of previously saved data as unneeded or invalid such that NVM system 100 will not save those blocks during garbage collection [and thus the blocks include valid pages analogous to ‘in-use data’ and invalid pages analogous to ‘unused data’]) 
At the time of the invention was effectively filed, it would have obvious to modify the combination of the Kent and Suzuki references to have wherein the trim request further identifies blocks storing data that is in-use and blocks storing unused data, as taught by the Cohen reference.
Therefore it would have been obvious to combine the Kent, Suzuki, and Cohen references for the benefits shown above to obtain the invention as specified in claim 1.

With respect to claim 2, the combination of the Kent, Suzuki, and Cohen references teaches the method of claim 1, wherein the file system sends one instance of the trim command to the memory system for each pre-determined interval. (Kent, paragraph 30, where an appropriate time may be at the next reboot, after a certain 

With respect to claim 3, the combination of the Kent, Suzuki, and Cohen references teaches the method of claim 1 wherein each of the trim command requests identifies the unused block to the memory system from which the data is to be erased by identifying a starting block of the memory system that defines a start of the portion. (Kent, paragraph 30, where in accordance with the disclosure, instead of immediately deleting the files (and removing knowledge as to blocks that belong to this file) at the time the user requests the delete, the file is renamed or moved instead; and an appropriate time may be at the next reboot, after a certain amount of ` files-to -trim` exist, or when the system is known to be less busy, so the performance impact will not be noticed by the user)

With respect to claim 4, the combination of the Kent, Suzuki, and Cohen references teaches the method of claim 1 wherein the trim request requests identifies the portion of the total storage capacity by identifying a starting block of the memory system that defines a start of the portion and a number of blocks that defines a length of the portion. (Kent, paragraph 30, where in accordance with the disclosure, instead of immediately deleting the files (and removing knowledge as to blocks that belong to this file) at the time the user requests the delete, the file is renamed or moved instead; and 

With respect to claim 5, the combination of the Kent, Suzuki, and Cohen references teaches the method of claim 1, wherein the portion of the total storage capacity comprises the unused block as well as at least one in-use block. (Kent, paragraph 30, where this allows the record of now unused blocks to be maintained and protected. Then, the marked files may be deleted with the TRIM command at an appropriate time)

With respect to claim 7, the combination of the Kent, Suzuki, and Cohen references teaches the method of claim 1, wherein the total storage capacity is divided into a predetermined number of portions; and the trim request identifies one of the predetermined number of portions. (Kent, paragraph 30, where in accordance with the disclosure, instead of immediately deleting the files (and removing knowledge as to blocks that belong to this file) at the time the user requests the delete, the file is renamed or moved instead [i.e. the blocks are ‘the predetermined number of portions’])

With respect to claim 8, the combination of the Kent, Suzuki, and Cohen references teaches the method of claim 7, wherein the portions are equal portions. (Kent, paragraph 30, where in accordance with the disclosure, instead of immediately deleting the files (and removing knowledge as to blocks that belong to this file) at the 

With respect to claim 10, the combination of the Kent, Suzuki, and Cohen teaches wherein the pre-determined intervals are a pre-determined number of times per day.  (Suzuki, paragraph 107, where erase interval may be any interval such as a few hours [i.e. a certain number of times per day], one day, or one month, and the system administrator is able to configure/modify the erase interval) 

With respect to claim 11, the combination of Kent, Suzuki, and Cohen teaches the method of claim 1, wherein the pre-determined intervals are set based on a memory size and number of blocks in the memory. (Kent, paragraph 30, where file system filter driver 114 further monitors the activity level of the device 204 and the total size of the files [and its corresponding number of blocks] marked for deletion or truncation 206. The file system filter driver 114 further determines when the electronic device 100 is idle 208 and "trims" the flash memory at an optimal time 210)

With respect to claim 12, the combination of Kent, Suzuki, and Cohen references teaches the method of claim 1, wherein the electronically erasable memory system is a Solid State Drive (SSD) device. (Kent, see fig. 1, flash memory 106) 

With respect to claim 13, the combination of Kent, Suzuki, and Cohen references teaches the method of claim 1, wherein the total storage capacity of the 
the portion of the total storage capacity corresponds to at least one of the plurality of flash cells. (Kent, see fig. 1, flash memory 106; and paragraph 30)  

With respect to claim 27, the combination of Kent, Suzuki, and Cohen references teaches the method of claim 1, wherein the trim request identifies the portion of the total storage capacity by identifying a starting block of the memory system.  (Kent, paragraph 30, where in accordance with the disclosure, instead of immediately deleting the files (and removing knowledge as to blocks [i.e. a starting block] that belong to this file) at the time the user requests the delete, the file is renamed or moved instead; and an appropriate time may be at the next reboot, after a certain amount of ` files-to -trim` exist, or when the system is known to be less busy, so the performance impact will not be noticed by the user)

Claims 14-18 and 25-26 are the system implementation of method claims 1-5, 7-8, 11-13, and 27, and are rejected under the same rationale as above.

Claims 20-24 are the non-transitory computer readable media of method claims 1-5, 7-8, 11-13, and 27, and rejected under the same rationale as above.




   2. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Rejections - USC 112
	Applicant's arguments/amendments with respect to claims 1-5, 7-8, 11-18 and 20-25 and 27 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant’s arguments with respect to the rejection(s) of claim(s) claims 1-5, 7-8, 11-18 and 20-25 and 27 (see page 8-11) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kent in view of Suzuki and Cohen as shown in the rejections above.  The Examiner notes the Cohen reference has been included to teach the limitation of “the trim request further identifies blocks storing data that is in-use and blocks storing unused data” as shown in the rejections above.  The Examiner further notes the Suzuki reference has been included to teach the limitation of “continually and periodically at pre-determined intervals (emphasis added) sending, by the file system, a trim command to the memory system to erase the data from the unused block of the memory system” as shown in the rejections above.  




4.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-5, 7-8, 11-18, 20-25 and 27 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137